Citation Nr: 0302533	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  01-06 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine. 

(The issue of entitlement to service connection for 
peripheral vascular disease as secondary to service-connected 
varicose veins is undergoing additional development at the 
Board and will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1932 to 
October 1937 and from January 1939 to September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board is undertaking additional development on the issue 
of entitlement to service connection for peripheral vascular 
disease secondary to service-connected varicose veins 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. § 
20.903.  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT


1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  Neither the pre-amendment nor the amended version of the 
intervertebral disc syndrome regulations are more favorable 
to this veteran's claim and both will be considered as 
applicable.

3.  The veteran's low back disability is currently manifested 
by subjective complaints of increasing episodes of back pain, 
limitation of motion, and fatigue. 

4.  Current objective findings of the veteran's low back 
disability include severe limitation of motion and auto-
fusion at L2-3 and L5-S1.  X-rays of the lumbar spine show 
severe disc disease.

5.  There is no objective clinical evidence of ankylosis, 
muscle spasm, absence of ankle jerk responses, or other 
neurologic findings associated with a pronounced 
intervertebral disc syndrome.  

6.  There is no evidence of incapacitating episodes of 
intervertebral disc disease with a total duration of at least 
six weeks, or combined orthopedic or neurological symptoms 
warranting a higher evaluation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent 
disabling for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 
5003-5010, 5289, 5292, 5293, 5295 (2002), as amended by 67 
Fed. Reg. 54,345 (Aug. 22, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The relevant laws and regulations provide that disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2002).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 
38 C.F.R. Part 4 (2002).  However, the Board will consider 
only those factors contained wholly in the rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2002). 

Further, in evaluating increased ratings for orthopedic 
disabilities, consideration will be given to whether higher 
ratings are available under the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Specifically, in DeLuca, the Board was directed to 
consider whether a veteran's complaints of shoulder pain 
could significantly limit functional ability during flare-ups 
or when the arm was used repeatedly, thus warranting a higher 
evaluation under 38 C.F.R. § 4.40.  Moreover, the Board will 
consider whether weakened movement, excess fatigability, and 
incoordination support higher ratings under 38 C.F.R. § 4.45.  
See DeLuca, 8 Vet. App. at 207.

After the veteran filed his claim for an increased rating, 
the applicable rating criteria for intervertebral disc 
disease, 38 C.F.R. § 4.72, DC 5293, were revised effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  
The timing of this change in the regulations requires the 
Board to first consider whether the amended regulation is 
more favorable to the veteran than the pre-amendment 
regulation, to include separately applying the pre-amendment 
and amended versions to determine which version is more 
favorable.  If the amended version is more favorable, the 
Board will apply the amended version from the effective date 
of the amendment and the pre-amendment version for any period 
preceding the effective date.  In applying either version, 
all evidence of record must be considered.  See VAOPGCPREC 3-
2000; VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis.  Under DC 5003, degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate DC, a 
rating of 10 percent is warranted for each major joint or 
groups of joints affected by limitation of motion, to be 
combined, not added under DC 5003.

Under DC 5289, unfavorable ankylosis of the lumbar spine 
warrants a 50 percent evaluation, and favorable ankylosis 
warrants a 40 percent evaluation.  Slight limitation of 
motion of the lumbar segment of the spine warrants a 10 
percent evaluation under DC 5292.  A 20 percent evaluation 
requires moderate limitation of motion; while a 40 percent 
evaluation, the highest given under this code, requires 
severe limitation of motion. 

Under DC 5295, a noncompensable evaluation is warranted upon 
a showing of slight lumbosacral strain with subjective 
symptoms only, while a 10 percent evaluation may be assigned 
with characteristic pain on motion.  A 20 percent evaluation 
is warranted for lumbosacral strain where there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation, the highest award under this code, requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, and positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion. 

Under DC 5293, a noncompensable evaluation is warranted for 
postoperative, cured intervertebral disc syndrome.  A 10 
percent evaluation is warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.

As noted above, DC 5293 was amended effective in September 
2002 to evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Therefore, a 60 percent 
evaluation will be warranted with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months; with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months a 40 percent rating will be 
assigned.  The Notes indicate that an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that required bedrest prescribed by a physician 
and treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

After a review of the claims file, the Board finds that a 40 
percent rating, but no more, for the veteran's low back 
disability is warranted under the pre-amendment regulations.  
First, while auto-fusion of the lumbar spine was noted at L2-
3 and L5-S1 in the most recent VA examination report dated in 
August 2002, suggesting some degree of ankylosis, there is no 
indication that the fusion was in an unfavorable position as 
evidenced by the veteran's ability to "walk very well" 
without a significant limp, his ability to heel and toe walk, 
and he could perform some range of motion, albeit severely 
limited.  Therefore, the Board finds no basis for a higher 
rating under DC 5292.

Next, the Board notes that a higher than 40 percent 
evaluation is not available under either DC 5292 or DC 5295, 
regardless of the level of disability.  Specifically, the 
current 40 percent rating contemplates severe limitation of 
motion of the lumbar spine under DC 5292.  However, a 
schedular rating higher than 40 percent is not available 
under this code.  Moreover, a 40 percent evaluation will be 
assigned under DC 5295 for spinal listing to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, narrowing or irregularity 
of the joint space, or abnormal mobility on forced motion.  
The record clearly establishes that the veteran has X-ray 
evidence of severe disc disease; nonetheless, a 40 percent 
evaluation is the highest rating available under this code.  
Separate ratings are not for assignment under these codes as 
that would constitute pyramiding, which is prohibited.  
38 C.F.R. § 4.14 (2002).  Thus, a rating in excess of the 
currently assigned 40 percent disability evaluation is not 
available under either DC 5292 or DC 5295.

Under the pre-amendment DC 5293, a 60 percent disability 
rating would be warranted for persistent symptoms of sciatic 
neuropathy, characteristic pain, demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the disease with little intermittent relief.  
While the veteran had demonstrated severe limitation of 
motion, the most recent VA examination report reflected that 
he was on no medication for his back pain, did not have a 
significant amount of pain associated with his back, had no 
radicular symptoms, and had no bowel or bladder dysfunction.  
Further, he walked "very well without a significant limp," 
denied tenderness in the lumbar paraspinous region, was able 
to stand on his heels and toes, and had 5/5 strength in his 
hamstrings, quadriceps, dorsiflexors, plantar flexors, and 
extensor hallucis longus bilaterally.  While the examiner 
noted multiple episodes of radicular symptoms by history, 
there is no evidence that the veteran sought medical care for 
persistent symptoms of sciatic neuropathy or had other 
symptoms consistent with a 60 percent disability rating under 
the pre-amendment regulations.

This conclusion is also supported by a December 2000 VA 
examination, which reflected limitation of motion but pain 
only at the extremes of motion, 5/5 muscle strength, negative 
straight leg raises, and 1+ reflexes.  In addition, he 
reported radicular symptoms but related them to activity, 
suggesting that he obtained relief with less activity.  These 
symptoms weigh against findings consistent with pronounced 
intervertebral disc syndrome.  Similarly, in a June 1999 VA 
examination, the veteran denied persistent back pain and 
noted that he could walk 100 feet before having to rest, 
denied shooting pain down his leg, and had 4-5/5 muscle 
strength.  While it is evident that the veteran has a serious 
back condition, the Board finds that his symptoms, 
particularly the absence of persistent pain, no report of 
muscle spasms, and positive reflexes and good muscle 
strength, weighs against a finding of pronounced 
intervertebral disc syndrome under the pre-amendment 
regulations.

Turning next to the amended regulations with respect to 
intervertebral disc syndrome, the Board assigns high 
probative value to the absence of evidence that the veteran 
has experienced "incapacitating episodes" having a total 
duration of at least six weeks.  As noted, incapacitating 
episodes are defined as periods of "acute signs and symptoms 
due to intervertebral disc syndrome that required bedrest 
prescribed by a physician and treatment by a physician."  
Outpatient treatment records show no incidents where the 
veteran was ordered bedrest by a physician or sought 
treatment for an acute exacerbation of symptoms.  
Specifically, VA outpatient treatment records are completely 
negative for complaints of back pain.  In addition, private 
medical records show treatment for fatigue, dizziness, 
urinary tract infection, possible stroke, warts, cold sores, 
and hemorrhoids, but are devoid of references to back 
problems.  Therefore, the Board finds no evidence of six 
weeks of incapacitating episodes of intervertebral disc 
disease sufficient to warrant a higher rating under the 
amended regulations.

Next, a higher rating may be warranted under the amended 
regulations by combining separate evaluations of chronic 
orthopedic and neurological manifestations for low back 
symptoms.  As defined in the regulation, "chronic orthopedic 
and neurological manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
However, considering this method of evaluation, the Board 
finds that no higher than 40 percent evaluation is warranted 
at this time.  In so finding, the Board places significant 
probative value on the absence of persistent neurological 
symptoms such as radiating pain, the presence of neurological 
reflexes, the absence of muscle spasms, and reported 4-5/5 
muscle strength.  Moreover, while severe limitation of motion 
has been reported, the Board finds that even significant 
orthopedic manifestations combined with his neurological 
symptomatology is not sufficient to warrant a higher rating 
at this time.  As such, the claim must be denied.

The Board has also considered the veteran's statements and 
sworn testimony that he had to sleep on a plywood board, that 
his right leg was causing him problems, that he was losing 
his balance, that he had burning in his legs, that the pain 
was not constant but came and went, that he could walk only 
25-30 feet, that he was not taking any medication for his 
back, that no surgery had been recommended, and that he used 
a cane to walk.  Although the veteran's statements and sworn 
testimony are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  The veteran lacks the medical 
expertise to offer an opinion as to the existence of current 
back pathology, as well as to medical causation of any 
current disability.  Id.  In the absence of objective medical 
evidence supporting a higher rating, the claim for an 
increased rating must be denied.

Recognizing this limitation under the rating schedule, the 
Board has considered whether the veteran's disability is so 
unusual that it should be compensation outside of the regular 
schedular.  Under 38 C.F.R. § 3.321(b)(1), where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
In this case, while the veteran has been retired for many 
years, there is no evidence that it was due to his service-
connected back disability, nor has he been hospitalized 
during this period due to a back disorder.  Therefore, there 
is no basis for an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2002).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter 
dated March 27, 2001, the RO informed the veteran of the 
provisions of the VCAA and of the information or evidence 
still needed from him.  Additionally, by virtue of the 
information contained in the statement and supplemental 
statements of the case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  Further, the veteran 
underwent a recent VA examination specifically to address the 
issue on appeal.  Moreover, he asked and was provided with an 
opportunity to present testimony before the RO in January 
2002.  

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002).  To that end, it appears that all 
medical records identified by the veteran have been 
associated with the claims file.  In addition, he indicated 
in January 2001 correspondence that he had not sought further 
private medical care, and stated in October 2002 that he had 
no other evidence to submit in support of his claim.  

Moreover, the veteran was provided with a copy of the amended 
intervertebral disc regulations in the most recent 
supplemental statement of the case dated in October 2002 and 
the RO considered his claim under the new and old 
regulations.  The Board also notes that the RO provided the 
veteran with a letter in March 2001 informing him of his due 
process rights under the VCAA, providing him with an 
opportunity to submit additional information, and outlining 
what medical evidence had been used to decide his claim.  As 
such, the Board finds that the record as it stands is 
sufficient to decide the claim and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.



 

